Citation Nr: 1734714	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served active duty in the United States Navy from April 1966 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current low back disorder did not manifest and is not otherwise related to his active duty service.


CONCLUSION OF LAW

A low back disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004

The Veteran does not have arthritis of the lumbar spine.  Therefore, presumptive service connection is not for consideration.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, the disorder at issue, a low back disorder, is not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that first element of the Veteran's service-connection claim for a low back disorder is met because he has been diagnosed with a current disability.  See Shedden, supra.  

Regarding the second element of the Veteran's claim, the Veteran has contended that his low back disorder was incurred during active service and he experienced pain on and off during service.  According to his service treatment records, the Veteran was seen for complaints of low back pain twice during his 23 years of active service.  In March 1969, the Veteran was evaluated for back pain and neck soreness, and he was seen in December 1987 for sciatic nerve pain in his buttocks that radiated to his right thigh.  Therefore, the second element of service connection is met.  See id.

The Veteran's service-connection claim for a low back disability fails at the nexus element.  The claims file lacks sufficient evidence to show the Veteran's low back disability was incurred or aggravated during his active service.

The Veteran's medical records show that he was seen multiple times for complaints of back pain following service.  However, as stated above, the Veteran's service treatment records indicate he was only seen twice for back pain during the Veteran's lengthy service.  Although the Veteran was seen for sciatic nerve pain with pain radiating from the buttocks to the right thigh during service in December 1987, his exit evaluation recorded that he had no recurrent back problems.  Worth noting, the Veteran's service treatment records contained a physical profile unrelated to the current claim.

A lengthy period passed post-service before the Veteran sought treatment for back pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (allowing the Board to weigh the absence of contemporaneous medical evidence and lengthy periods without treatment for the claimed condition against the credibility of lay statements); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting generally that the Boarrd may consider the absence of medical complaints over prolonged periods).  Post-service treatment records are silent of any complaints of back pain until April 2002 when the Veteran was seen for recurrent neck pain unrelated to this claim.  There was no reference to low back pain or the lumbar spine during this examination.  Indeed, it was not until February 2006, when the Veteran was seen for complaints of low back and muscle pain.  The Veteran reported he had increased the number of push ups he performed in the morning, and he was advised to avoid doing push ups.  

The Veteran was afforded a VA examination in connection with this claim on February 2013.  The onset of the Veteran's low back disorder is noted as beginning in 2012.  The Veteran reported he started having right posterior hip pain below his buttock approximately eight years prior to the examination.  A year following, he began having radiating pain down his anterior thigh through his posterior calf.  Additionally, he stated that he has most of the pain at night.  The Veteran reportedly denied having mid back and spine pain.  The examiner noted the Veteran had moderate right lower extremity pain.  Ultimately, the examiner did not diagnose the low back disorder as the Veteran stated it was not his back that hurt but his right buttock and right leg.  Therefore, the examiner diagnosed the Veteran as having lumbar radiculopathy, concluding the Veteran at least was likely as not to have radiculopathy of the S1 nerve root.  Ultimately, the examiner concluded the Veteran's lower back disorder was unrelated to his service as the pain while in active service seemingly subsided and the Veteran did not begin to experience low back pain until some twenty years later.  The examiner reviewed the Veteran's claim file, and addressed the statements given by the Veteran during the examination.  The Board finds this examination to be adequate and highly probative.

The Veteran was evaluated by a private physician in September 2014 for low back pain.  At that time, he was diagnosed with degenerative and curvature deformities and mild L4-5 anterolisthesis.  Later in that same month, the Veteran was evaluated again for radiating low back pain, right leg numbness and weakness, and L3-4, L4-5 Grade I spondylolisthesis with severe right L4-5 neuroforaminal stenosis.  Spine x-rays taken during the visit showed mild degenerative scoliosis.  The MRI of the lumbar spine indicated moderate stenosis at L3-4, annular tear and a possible right facet cyst.  It also revealed moderate stenosis at L4-5 with a possible lateral HNP fragment and severe right neuroforaminal stenosis.  The Veteran was treated and instructed to return at a later date for a follow up.  

At the end of the September 2014, the Veteran underwent a pain management consultation in connection with his low back pain.  The Veteran reported long standing back pain due to his work duties in active service.  In recent years prior to the consultation, the Veteran noted the pain had worsened and become more persistent.  The Veteran described his pain as radiating, constant, and sharp accompanied with pain in his right leg causing constant tingling, numbness, and weakness.  His lumbar range of motion in all directions was marked at 30 to 40 percent with moderate to severe spasm and guarding.  

In October 2014, the Veteran underwent a diagnostic lumbar epidural catheterization and epidural steroid injections to aid in managing his back pain.  
In February 2016, the Veteran was examined due to low back and muscle pain.  The Veteran reported he had pain on both sides of his back for a week.  

The Veteran submitted lay evidence in support of his claim.  Although the Board has considered his contentions that he suffered back pain in service that continued thereafter, the Veteran's statements are not consistent with a denial of back pain at separation, the lack of treatment until decades after service, and more contemporaneous records noting that back pain began well after service.  These inconsistencies compel the Board to find that the more recent statements that back pain was incurred in and continued after service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See id.  Therefore the Board cannot assign them probative weight.  Id.  

In sum, the Board finds the February 2013 nexus opinion to have the most probative value as to the question of nexus.  The medical provider has training, knowledge, and expertise on which he relied to form the opinion and he provided a rationale. As such, the Board finds the weight of the evidence is against a finding of nexus.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.  


ORDER

Entitlement to service connection for a low back disorder is denied.  




REMAND

Although the Board regrets further delay, the Board has found that the Veteran's claim for a bronchitis disability must be remanded for further development.  The Board notes the Veteran was afforded a VA examination in February 2013 for bronchitis disability.  Since the 2013 VA examination, the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD) and a lung defect with a significant bronchodilator response.  Given the Veteran's seemingly continuous history of pulmonary related illnesses beginning in service and in light of these new diagnoses, the Board finds that to determine the nature and etiology of the Veteran's bronchitis condition, he should be afforded a new VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bronchitis condition since January 2015.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bronchitis or chronic obstructive pulmonary disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  The examiner should address the Veteran's contention from his August 2011 statement that he was treated on and off in service for coughs that would usually take a month to clear up but have now worsened and take sometimes three months to clear up.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a bronchitis condition or chronic obstructive pulmonary disease that manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology therein.  

In rendering his or her opinion, the examiner should specifically address the Veteran's service treatment records and the March 1969 record of bronchitis, the June 1986 record that stated it was probable the Veteran was experiencing early symptoms of acute bronchitis with mild intermittent bronchospasms, as well as the Veteran's August 2013 COPD diagnosis . 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history, " 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the aVeteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


